DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer-readable storage media,” under the broadest reasonable interpretation, encompasses signals per se. Examiner suggests amending the preamble of claims 24-26 to recite “non-transitory computer-readable storage media” such that it is clear that signals per se are not encompassed within the claims in order to overcome this rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations in this application that are being interpreted under 35 U.S.C. 112(f) include “obtaining means,” “predicting means,” and “outputting means” all recited in claim 27. “Obtaining means” is being interpreted as a computing device capable of wired and/or wireless communication as described in paragraphs 45, 48, 85. “Predicting means” is interpreted as software enabled on a computing device such as how prediction system 114 is enabled on the observation analysis platform 108 (paragraph 50). “Outputting means” is interpreted as a user interface, as described in paragraph 51.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “a sensor” in lines 2 and 4-5. It is unclear whether two separate sensors are being described as part of the system or the same sensor is being recited. The claim will be examined along the latter interpretation. Following this interpretation, Examiner suggests amending “a sensor that is inserted subcutaneously” in lines 4-5 to instead recite “wherein the[[a]] sensor [[that]] is inserted subcutaneously”. If this interpretation is incorrect, Applicant should amend or provide remarks to clarify the claim meaning. Claim 29-36 are rejected by virtue of their dependency on claim 28.
Claim 37 recites “a machine learning model” in lines 11 and 13. It seems that the two limitations should refer to the same thing, and the second recitation should instead recite “the machine learning model”. Additionally, “a training input portion” recited in line 12 seems to refer to the same limitation recited in 6, and the limitation should instead recite “the training input portion”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-11, 18, 20-21, 23-24, 26-32, 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,538,703, hereinafter Kovatchev, in view of US 2006/0020192, hereinafter Brister.
Regarding claims 1 and 8, Kovatchev teaches a method (Kovatchev teaches three methods for evaluating HbA1c, long-term probability of severe hypoglycemia (SH), and short-term probability for SH, col. 17, lines 47-60) comprising: 
obtaining glucose measurements of a user (col. 9, lines 21-31; col. 10, lines 1-15; col. 11, lines 60-63), the glucose measurements collected by a glucose monitoring device (SMBG includes any method for determination of blood glucose including continuous monitoring devices, col. 4, lines 59-64) during an observation period (4-6 weeks; col. 9, lines 21-31; col. 10, lines 1-15; 24 hours, col. 11, lines 60-63); 
predicting a diabetes classification of the user by processing the glucose measurements using one or more machine learning models (algorithms are regression models optimized from training data, col. 4, lines 19-22; col. 18-19, 25-26; assigning a risk group depending on the patient’s computed High BG Index, col. 9, lines 1-2, and/or low BG index, col. 10, lines 10-59), the one or more machine learning models generated based on historical glucose measurements and historical outcome data of a user population (training data sets include historical glucose measurements and historical outcome data related to hypoglycemic episodes or HbA1c; col. 18, lines 22-55)
outputting the diabetes classification (estimation of HbA1c is output, col. 9, lines 23-39; probability of severe hypoglycemia is output, col. 10, lines 60-67; col. 11, lines 1-53; warning of upcoming short term SH is output depending on the calculated qualification, col. 12, lines 32-52; output includes displays, col. 16, lines 59-67).  
Kovatchev explicitly teaches all limitations of claim 1 except that the glucose monitoring device is specifically a wearable device. Kovatchev does teach that any device for measuring glucose can be used, including continuous monitoring devices, and suggests BG meters, spectroscopic, transdermal, and subcutaneous methods (col. 4, lines 54-67; col. 14, lines 41-67; col. 15, lines 1-26). Brister teaches analogous art regarding a wearable transcutaneous continuous glucose sensor (Figs. 1-3; Abstract; paragraphs 20, 87, 94).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a wearable transcutaneous analyte sensor, such as one taught by Brister, to collect glucose measurements in the method taught by Kovatchev. One would be motivated to do so because Kovatchev suggests that any glucose monitoring device could be used, thus using any glucose monitoring device known in the art, including Brister’s device, would be obvious to try and yield predictable results.
Regarding claim 4, Kovatchev teaches the diabetes classification is an indication of one or more adverse effects of diabetes the user is predicted to experience (“the probability of incurring a select number of severe hypoglycemia (SH) episodes is defined respectively for each of said assigned risk categories,” col. 10, lines 60-62; short term SH is predicted based on the user’s determined risk value, col. 12, lines 33-47); and the historical outcome data describes adverse effects of diabetes observed in users of the user population (training data sets use recorded SH episodes to train the models, col. 18, lines 22-54).  
(SMBG includes any method for determination of blood glucose including continuous monitoring devices, Kovatchev col. 4, lines 59-64; Brister Figs. 1-3).  
Regarding claim 6, Kovatchev in view of Brister teaches the glucose measurements comprise time-sequenced glucose measurements collected by the wearable glucose monitoring device during the observation period (Brister Figs. 20A-B show that glucose measurements are time-sequenced).  
Regarding claim 7, Kovatchev in view of Brister teaches the time-sequenced glucose measurements are collected by the wearable glucose monitoring device continuously at predetermined intervals during the observation period (“the potentiostat is configured to continuously measure the analyte…the processor module is configured with a programmable acquisition time, namely, the predetermined time interval for requesting the digital value from the A/D converter,” paragraph 229).
Regarding claim 9, Kovatchev in view of Brister teaches:
obtaining the historical glucose measurements and the historical outcome data of the user population (col. 18, lines 22-55), the historical glucose measurements provided by glucose monitoring devices worn by users of the user population (patient collected SMBG data is a blood glucose meter, but SMBG can be modified to be a wearable device, such as one taught by Brister); and 
generating the one or more machine learning models by providing the historical glucose measurements to the one or more machine learning models (col. 4, lines 19-22; col. 18-19, 25-26), comparing training classifications of diabetes received from the one or more machine learning models to diabetes classifications indicated by the historical outcome data (algorithms tested on a test data set, col. 18, lines 56-67; col. 19, lines 56-62; col. 28), and adjusting weights of the one or more machine learning models based on the (algorithms optimized based on the training and test data, col. 19, lines 25-67; col. 20-26, col. 28); .  
Regarding claim 10, Kovatchev teaches labeling traces of the historical glucose measurements with labels indicative of a respective user's diabetes classification based on the historical outcome data (risk categories derived from the training data, col. 29, lines 50-67;  col. 30, lines 1-62).  
Regarding claim 11, Kovatchev historical outcome data is associated with one or more diagnostic measures independent of the historical glucose measurements provided by the glucose monitoring devices worn by users of the user population (HbA1c assays used as a diagnostic measure, col. 18, lines 22-55).  
Regarding claim 18, Kovatchev teaches the outputting comprises outputting a glucose observation report that includes the diabetes classification (col. 16, lines 33-42, 62-67) and a visual representation of the glucose measurements collected by the glucose monitoring device during the observation period (col. 15, lines 27-38).  
Regarding claim 20, Kovatchev in view of Brister teaches the glucose measurements are obtained from a storage of the glucose monitoring device (Brister teaches the glucose sensor contains storage, Brister paragraph 228) or from one or more data packets containing the glucose measurements communicated from the glucose monitoring device over a network (Kovatchev Fig. 7-9; col. 14, lines 27-44; col. 16, lines 43-51).  
Regarding claims 21 and 24, Kovatchev teaches a device (Figs. 6-9) comprising: one or more processors (604, 822, or 922); and memory (608, 610, 824 or 924) having stored thereon computer-readable instructions that are executable by the one or more processors (exemplary computer systems disclosed in col. 13-16, Figs. 6-9) to perform operations comprising: 
obtaining glucose measurements of a user (col. 9, lines 21-31; col. 10, lines 1-15; col. 11, lines 60-63), the glucose measurements collected by a glucose monitoring device (SMBG includes any method for determination of blood glucose including continuous monitoring devices, col. 4, lines 59-64) during an observation period (4-6 weeks; col. 9, lines 21-31; col. 10, lines 1-15; 24 hours, col. 11, lines 60-63); 
predicting a diabetes classification of the user by processing the glucose measurements using one or more machine learning models (algorithms are regression models optimized from training data, col. 4, lines 19-22; col. 18-19, 25-26; assigning a risk group depending on the patient’s computed High BG Index, col. 9, lines 1-2, and/or low BG index, col. 10, lines 10-59), the one or more machine learning models generated based on historical glucose measurements and historical outcome data of a user population (col. 18, lines 22-55); and 
outputting the diabetes classification (col. 16, lines 33-42, 59-67).  
Kovatchev explicitly teaches all limitations of claims 21 and 24 except that the glucose monitoring device is specifically a wearable device. Kovatchev does teach that any device for measuring glucose can be used, including continuous monitoring devices, and suggests BG meters, spectroscopic, transdermal, and subcutaneous methods (col. 4, lines 54-67; col. 14, lines 41-67; col. 15, lines 1-26). Brister teaches analogous art regarding a wearable transcutaneous continuous glucose sensor (Figs. 1-3; Abstract; paragraphs 20, 87, 94).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a wearable transcutaneous analyte sensor, such as one taught by Brister, to collect glucose measurements in the method taught by Kovatchev. One would be motivated to do so because Kovatchev suggests that any glucose monitoring device could be used, thus using any glucose monitoring device known in the art, including Brister’s device, would be obvious to try and yield predictable results.
(“the probability of incurring a select number of severe hypoglycemia (SH) episodes is defined respectively for each of said assigned risk categories,” col. 10, lines 60-62; short term SH is predicted based on the user’s determined risk value, col. 12, lines 33-47); and the historical outcome data describes adverse effects of diabetes observed in users of the user population (training data sets use recorded SH episodes to train the models, col. 18, lines 22-54).  
Regarding claim 27 (see claim interpretation under 112(f) above), Kovatchev teaches an apparatus comprising: 
an obtaining means (exemplary computer systems disclosed in col. 13-16, Figs. 6-9; obtaining can be done via storage of the BG device when the computing system is integrated with the BG device, Kovatchev col. 14, lines 27-44; col. 16, lines 31-42, or via a network, Kovatchev Fig. 7-9; col. 16, lines 43-51) for obtaining glucose measurements of a user, the glucose measurements collected by a wearable glucose monitoring device during an observation period (4-6 weeks; col. 9, lines 21-31; col. 10, lines 1-15; 24 hours, col. 11, lines 60-63); 
a predicting means (software enabled by the computer systems in Fig. 6-9) for predicting a diabetes classification of the user by processing the glucose measurements using one or more machine learning models (algorithms are regression models optimized from training data, col. 4, lines 19-22; col. 18-19, 25-26; assigning a risk group depending on the patient’s computed High BG Index, col. 9, lines 1-2, and/or low BG index, col. 10, lines 10-59), the one or more machine learning models generated based on historical glucose measurements and historical outcome data of a user population (col. 18, lines 22-55)
an outputting means for outputting the diabetes classification (outputting can be done over a display, col. 16, lines 33-42, 59-67).  
Kovatchev explicitly teaches all limitations of claim 27 except that the glucose monitoring device is specifically a wearable device. Kovatchev does teach that any device for measuring glucose can be used, including continuous monitoring devices, and suggests BG meters, spectroscopic, transdermal, and subcutaneous methods (col. 4, lines 54-67; col. 14, lines 41-67; col. 15, lines 1-26). Brister teaches analogous art regarding a wearable transcutaneous continuous glucose sensor (Figs. 1-3; Abstract; paragraphs 20, 87, 94).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a wearable transcutaneous analyte sensor, such as one taught by Brister, to collect glucose measurements in the method taught by Kovatchev. One would be motivated to do so because Kovatchev suggests that any glucose monitoring device could be used, thus using any glucose monitoring device known in the art, including Brister’s device, would be obvious to try and yield predictable results.
Regarding claim 28, Kovatchev teaches a system (Figs. 6-9) comprising: 
a glucose monitoring device comprising a sensor to collect glucose measurements of a user (SMBG includes any method for determination of blood glucose including continuous monitoring devices, col. 4, lines 59-64) during an observation period spanning a plurality of days (col. 9, lines 21-31; col. 10, lines 1-15); 
a storage device (608, 610, 824, 924) to maintain the glucose measurements of the user collected during the observation period (col. 16, lines 31-42); and 
a prediction system to obtain the glucose measurements of the user collected during the observation period, and predict a diabetes classification of the user by processing the glucose measurements using one or more machine learning models (the prediction system can be implemented at the glucose monitoring device, col. 16, lines 31-42, or separately Fig. 7-9; col. 14, lines 27-44; col. 16, lines 43-51).  
Kovatchev explicitly teaches all limitations of claim 28 except for a wearable glucose monitoring device comprising a sensor that is inserted subcutaneously into skin of the user. Kovatchev does teach that any device for measuring glucose can be used, including continuous monitoring devices, and suggests BG meters, spectroscopic, transdermal, and subcutaneous methods (col. 4, lines 54-67; col. 14, lines 41-67; col. 15, lines 1-26). Brister teaches analogous art regarding a wearable transcutaneous continuous glucose sensor (Figs. 1-3; Abstract; paragraphs 20, 87, 94).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a wearable transcutaneous analyte sensor, such as one taught by Brister, to collect glucose measurements in the method taught by Kovatchev. One would be motivated to do so because Kovatchev suggests that any glucose monitoring device could be used, thus using any glucose monitoring device known in the art, including Brister’s device, would be obvious to try and yield predictable results.
Regarding claim 29, Kovatchev teaches the one or more machine learning models are generated based on historical glucose measurements and historical outcome data of a user population (col. 18, lines 22-55).  
Regarding claim 30, Kovatchev in view of Brister teaches a model manager to: 
obtain the historical glucose measurements and the historical outcome data of the user population (Brister teaches the glucose sensor contains storage, Brister paragraph 228; or glucose measurements can be transmitted for remote processing, Kovatchev Fig. 7-9; col. 14, lines 27-44; col. 16, lines 43-51), the historical glucose measurements provided by glucose monitoring devices worn by users of the user population (col. 18, lines 22-55)
generate the one or more machine learning models by providing the historical glucose measurements to the one or more machine learning models (col. 4, lines 19-22; col. 18-19, 25-26), comparing training classifications of diabetes received from the one or more machine learning models to diabetes classifications indicated by the historical outcome data (algorithms tested on a test data set, col. 18, lines 56-67; col. 19, lines 56-62; col. 28), and adjusting weights of the one or more machine learning models based on the comparison (algorithms optimized based on the training and test data, col. 19, lines 25-67; col. 20-26, col. 28);.  
Although Kovatchev does not explicitly teach a model manager, the broadest reasonable interpretation of model manager is hardware and/or software for performing the claimed functions. Since Kovatchev teaches that the disclosed methods can be performed on computers comprising hardware, firmware and software (col. 5, lines 4-12, 18-30, 35-47; col. 8, lines 10-15; col. 16, lines 52-67), Kovatchev’s disclosure is considered to encompass a “model manager.”
Regarding claim 31, Kovatchev teaches the historical outcome data is associated with one or more diagnostic measures independent of the historical glucose measurements provided by the glucose monitoring devices worn by users of the user population (HbA1c assays used as a diagnostic measure, col. 18, lines 22-55).
Regarding claim 32, Kovatchev and Brister do not explicitly the glucose monitoring device is configured differently than the glucose monitoring devices worn by the users of the user population which provide the historical glucose measurements. Kovatchev does teach that any blood glucose monitoring device can be used (col. 4, lines 54-67; col. 14, lines 41-67; col. 15, lines 1-26) and describes different processing arrangements of the system (SMBG meters may be equipped with adequate memory and processing abilities, col. 13, lines 3-5, col. 16, lines 26-42; the method can be run on a remote device, Figs. 6-9, col. 16, lines 43-51). Furthermore, Kovatchev teaches that there is an optimal (col. 19, line 35, col. 28, lines 44-51). Brister teaches that a continuous sensor worn by a user may require more data in order to capture daily trends and alerts conditions, and the increased data may also help a user better learn to manage their condition (paragraphs 257-258).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Kovatchev in view of Brister such that the glucose monitoring device used by an individual is configured differently from glucose monitoring devices used to capture historical glucose measurements of a user population. One might be motivated to do so because a glucose monitor used to capture training data in order to generate a model will have different constraints compared to a continuous monitor that an individual uses to track their analyte values. For example, Kovatchev teaches that there is an optimal training data collection frequency and requiring more data points does not improve the model (col. 19, line 35, col. 28, lines 44-51), whereas Brister teaches that an individual may find continuous data depicting a trend to be more informative than a single data point (paragraphs 257-258). Because collecting training data and monitoring glucose values to inform an individual of their health may have different requirements, it would be obvious to configure the two systems differently in order to accommodate their respective requirements.
Regarding claim 34, Kovatchev teaches the storage device can be implemented at the wearable glucose monitoring device (col. 13, lines 3-5; col. 14, lines 37-44), but neither Kovatchev nor Brister explicitly teach the storage device is configured to maintain a greater number of glucose measurements than a storage of the glucose monitoring devices worn by the users of the user population. As stated above in the rejection of claim 32, there is an optimal training data collection frequency and requiring more data points does not improve the model (Kovatchev col. 19, line 35, col. 28, lines 44-51), whereas Brister teaches that an individual may find continuous data depicting a trend to be more informative (paragraphs 257-258; continuous data inherently would require more data storage, see Figs. 20A-B demonstrating the sampling rate compared to a SMBG meter).
Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the glucose monitoring device used by an individual to store more data compared to glucose monitoring devices used to capture historical glucose measurements of a user population. One would be motivated to do so because training data can be captured less frequently (Kovatchev col. 19, line 35, col. 28, lines 44-51), whereas continuous data would need to be captured more frequently in order to depict trends that are more informative to a user than a single data point (paragraphs 257-258), and in order to accommodate the different data storage requirements, the storage capacities of the devices can be configured differently.
Regarding claim 35, Kovatchev teaches the prediction system is implemented at one or more computing devices remote from the glucose monitoring device (exemplary computer systems disclosed in col. 13-16, specifically col. 16, lines 43-51; Figs. 6-9).  
Regarding claim 36, Kovatchev teaches the prediction system is implemented, at least in part, at the wearable glucose monitoring device (col. 14, lines 27-44; col. 16, lines 26-42).  
Regarding claim 37, Kovatchev teaches the details of collecting training data to generate the machine learning models (col. 18, lines 22-55), and training the models to predict a diabetes classification by: 
providing a training input portion of an instance of training data as input to a machine learning model; receiving a prediction of a diabetes classification as output from the machine learning model, the prediction of the diabetes classification corresponding to a same aspect related to diabetes as the one or more values of the user's outcome data (col. 4, lines 19-22; col. 18-19, 25-26)
comparing the prediction of the diabetes classification to the expected output portion of the instance of training data (algorithms tested on a test data set, col. 18, lines 56-67; col. 19, lines 56-62; col. 28); and 
adjusting weights of the machine learning model based on the comparison (algorithms optimized based on the training and test data, col. 19, lines 25-67; col. 20-26, col. 28).  
Kovatchev explicitly teaches all limitations of claim 37 except that the glucose monitoring device is specifically a wearable device. Kovatchev does teach that any device for measuring glucose can be used, including continuous monitoring devices, and suggests BG meters, spectroscopic, transdermal, and subcutaneous methods (col. 4, lines 54-67; col. 14, lines 41-67; col. 15, lines 1-26). Brister teaches analogous art regarding a wearable transcutaneous continuous glucose sensor (Figs. 1-3; Abstract; paragraphs 20, 87, 94).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a wearable transcutaneous analyte sensor, such as one taught by Brister, to collect glucose measurements in the method taught by Kovatchev. One would be motivated to do so because Kovatchev suggests that any glucose monitoring device could be used, thus using any glucose monitoring device known in the art, including Brister’s device, would be obvious to try and yield predictable results.

Claims 1-7, 9-19, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/043230, hereinafter Hetzel, in view of Brister. 
Regarding claims 1, 21, 24, and 28-29, Hetzel teaches a method (pg. 11, lines 1-12; the method can be performed by a processing device or computer, Abstract, pg. 12, lines 1-4, pg. 13, lines 20-21) 
obtaining glucose measurements of a user, the glucose measurements collected by a glucose monitoring device during an observation period (pg. 11, lines 12-15); 
predicting a diabetes classification of the user by processing the glucose measurements using one or more machine learning models (“a mathematical algorithm evaluates the shape of a subject's blood glucose profile before and after a glucose challenge and classifies the profile into one of several predefined classes, each class corresponding either to a normal condition or one of several abnormal conditions, pg. 11, lines 1-5, pg. 13, lines 8-12; the classification uses machine learning algorithms, pg. 30, lines 24-25; pg. 31, lines 1-5), the one or more machine learning models generated based on historical glucose measurements and historical outcome data of a user population (“the development of the classification system requires a data set of exemplar features from a representative sampling of the population,” pg. 31, lines 21-25; classes can be defined through supervised learning, pg. 32, lines 1-6, 24-25; pg. 33, lines 1-4); and 
outputting the diabetes classification (“outputs a screening response,” pg. 13, line 10).
Hetzel explicitly teaches all limitations of claim 1 except that the glucose monitoring device is specifically a wearable device. Hetzel does teach that any device for measuring glucose can be used, including minimally invasive, invasive, and non-invasive devices (pg. 11, lines 14-15). Brister teaches analogous art regarding a wearable transcutaneous continuous glucose sensor (Figs. 1-3; Abstract; paragraphs 20, 87, 94).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use a wearable transcutaneous analyte sensor, such as one taught by Brister, to collect glucose measurements in the method taught by Hetzel. One would be motivated to do so because Hetzel suggests that any glucose monitoring device could be used, thus using any glucose monitoring device known in the art, including Brister’s device, would be obvious to try and yield predictable results.
(“has diabetes, IGT (impaired glucose tolerance), a normal physiological response, or abnormally low glucose tolerance (LGT),” pg. 13, lines 11-12).  
Regarding claim 3, Hetzel teaches the method can also be used to indicate a state of the user during the observation period as having gestational diabetes or no gestational diabetes (pg. 27, lines 7-13).  
Regarding claims 4, 23, and 26, Hetzel teaches the diabetes classification is an indication of one or more adverse effects of diabetes the user is predicted to experience (pg. 16, lines, 5-11); and the historical outcome data describes adverse effects of diabetes observed in users of the user population (the various diagnoses are associated with corresponding symptoms, associated symptoms are disclosed, pgs. 2-9).  
Regarding claim 5, 6, and 7, Hetzel in view of Brister teaches the wearable glucose monitoring device comprises a transcutaneous sensor (Brister Figs. 1-3), wherein the glucose measurements comprise time-sequenced glucose measurements are collected by the wearable glucose monitoring device continuously at predetermined intervals during the observation period (Figs. 20A-B; “the potentiostat is configured to continuously measure the analyte…the processor module is configured with a programmable acquisition time, namely, the predetermined time interval for requesting the digital value from the A/D converter,” paragraph 229).  
Regarding claim 9, Hetzel in view of Brister teaches:
obtaining the historical glucose measurements and the historical outcome data of the user population (“the development of the classification system requires a data set of exemplar features from a representative sampling of the population,” pg. 31, lines 21-25; claim 24), the historical glucose measurements provided by glucose monitoring (any device can be used, such as one taught by Brister); and 
generating the one or more machine learning models by providing the historical glucose measurements to the one or more machine learning models (classes can be defined through supervised learning, pg. 32, lines 1-6, 24-25; pg. 33, lines 1-4), comparing training classifications of diabetes received from the one or more machine learning models to diabetes classifications indicated by the historical outcome data (a priori data is used for supervised learning, pg. 32), and adjusting weights of the one or more machine learning models based on the comparison (claim 82).  
Regarding claim 10, Hetzel teaches labeling traces of the historical glucose measurements with labels indicative of a respective user's diabetes classification based on the historical outcome data (a priori data is used for supervised learning, , pg. 32, lines 1-6, 24-25; pg. 33, lines 1-4).  
Regarding claim 11, Hetzel teaches the historical outcome data is associated with one or more diagnostic measures independent of the historical glucose measurements provided by the glucose monitoring devices worn by users of the user population (pg. 11, lines 22-24; pg. 16, lines 20-24; pg. 17; pg. 27, lines 15-17; pg. 30, line 12).  
Regarding claims 12 and 13, Hetzel teaches the historical outcome data includes labels of traces of the historical glucose measurements that indicate whether a respective user of the user population is clinically diagnosed with diabetes based on one or more diagnostic measures including at least one of Hemoglobin Alc (HbAlc) (pg. 30, line 12), an Oral Glucose Tolerance Test (OGTT) (pg. 11, lines 22-24; pg. 27, lines 15-17), or Fasting Plasma Glucose (FPG) (pg. 16, lines 20-24; pg. 17).
Regarding claim 14, Hetzel teaches: pre-processing the glucose measurements of the user to extract one or more glucose features and providing the one or more extracted glucose features to the (pg. 11, lines 5-8; pg. 15, lines 1-25; pg. 16, lines 16-24; Figs. 2-4).  
Regarding claim 15, Hetzel teaches the one or more extracted glucose features include at least one of: a time over threshold measure corresponding to an amount of time during the observation period that the glucose measurements of the user are above a glucose threshold (“area above a normal baseline,” pg. 15, lines 15-17; pg. 19, lines 1-4); a time within range measure corresponding to an amount of time during the observation period that the user's glucose measurements of the user are between a first glucose level and a second glucose level that is less than the first glucose level (“area under a glucose perturbation and above an 80 mg/dL baseline,” pg. 15, lines 18-19); or a rate-of-change measure corresponding to a difference in glucose measurements over a unit of time (pg. 15, lines 20-21; pg. 18, lines 1-5; pg. 19, lines 6-7).
Regarding claim 16, Hetzel teaches the machine learning model predicts the diabetes classification of the user using at least two extracted glucose features (“one or more of these parameters from the subject’s profile with the predetermined thresholds,” pg. 15, lines 23-25).  
Regarding claim 17, Hetzel teaches the pre-processing further comprises filtering the glucose measurements by removing at least a portion of the glucose measurements and extracting the one or more glucose features from the filtered glucose measurements (pg. 27, lines 24-25; pg. 28-30).
Regarding claims 18 and 27, Hetzel teaches the outputting comprises outputting a glucose observation that includes the diabetes classification (“outputs a screening response,” pg. 13, line 10) and at least one of: one or more treatment recommendations for the user based on the diabetes classification (“additional information concerning their condition and/or counseled to consult further with their health care provider,” Abstract); a visual representation of the glucose measurements collected by the glucose monitoring device during the observation period (Figs. 1-4); or one or more (Fig. 3).  
Hetzel in view of Brister explicitly teaches all limitations of claims 18 and 27, except that the outputting comprises a report and a user interface or display. However, some method of outputting the glucose trace, the screening response, and treatment recommendations would be necessary to communicate with the user of the computer implemented system (the method can be performed by a processing device or computer, Abstract, pg. 12, lines 1-4, pg. 13, lines 20-21). Brister teaches that the glucose monitoring device can include an associated receiver with a user interface (paragraph 247, Figs. 14-15). Brister teaches the display can convey information to the user such as analyte values, therapy recommendations, and other information (paragraph 254, 287-288).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hetzel to include a display, such as a receiver taught by Brister. One would be motivated to do so because the computer system implemented method taught by Hetzel would need some form of user interface to communicate analysis to the user, but Hetzel does not explicitly teach one. Thus, one would be motivated to look at existing output devices, such as one taught by Brister. Furthermore, the use of a user interface with a computer should be predictable to one of ordinary skill in the art. Thus, Hetzel in view of Brister teaches outputting means comprising a display of a report of the diabetes classification in addition to any therapy recommendations or graphical representations of data.
Regarding claim 19, Hetzel teaches the one or more glucose statistics include at least one of: a time over threshold measure corresponding to an amount of time during the observation period that the glucose measurements of the user are above a glucose threshold (“area above a normal baseline,” pg. 15, lines 15-17; pg. 19, lines 1-4); a time within range measure corresponding to an amount of time during the observation period that the user's glucose measurements of the user are between a first (“area under a glucose perturbation and above an 80 mg/dL baseline,” pg. 15, lines 18-19); or a rate-of-change measure corresponding to a difference in glucose measurements over a unit of time (pg. 15, lines 20-21; pg. 18, lines 1-5; pg. 19, lines 6-7).
Although Hetzel in view of Brister do not explicitly teach outputting glucose statistics along with a report of a diabetes classification, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include any desired data on a display. Configuring different displays is obvious to try, especially if a user desires different outputs. For example, Hetzel demonstrates how various parameters are identified from a glucose trace (Fig. 3). If a user desired such data along with the classification output, then it would be within the ordinary skill in the art to include such data on a report or display.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kovatchev in view of Brister, as applied to claim 32 above, and further in view of US 2017/0071511, hereinafter Garcia.
Kovatchev and Brister teach a diabetes classification system that uses glucose measurements to determine a diabetes classification of a user. Furthermore, different configurations of the wearable glucose monitoring device may be implemented depending on the application of the device. However, Kovatchev and Brister do not explicitly teach a wearable glucose monitoring device is configured to prevent the user from viewing the collected glucose measurements during the observation period. Garcia teaches an analogous glucose monitoring system (paragraphs 129-132). Garcia teaches specifically that the analyte monitoring device may be used in a “blinded” mode for a period of several days to determine a user’s fasting blood glucose.
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kovatchev in view of Brister such that the wearable glucose monitoring device is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hockersmith et al. (US 2005/0159656) teaches a method of classifying users’ glucose profiles to a diabetes classification (Fig. 11-14).
Kil (US 2008/0147441) teaches a predictive Markov model for disease progression related to diabetes (Fig. 6).
Tung-Han et al. (WO 2019/143407) teaches a system and method for estimating HbA1c and glucose levels (Abstract).
Jha et al. (WO 2020/257158) teaches a wearable medical sensor for neural network based diabetes analysis (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791